Citation Nr: 0530696	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  98-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder 
with symptoms of anxiety and depression.

2.  Entitlement to an increased evaluation for gastritis and 
hiatal hernia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board remanded this case for further procedural and 
evidentiary considerations in December of 2003, and that the 
development requested in the Board's remand as to the issue 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder 
with symptoms of anxiety and depression has been accomplished 
to the extent possible.  This issue is now ready for further 
appellate review.

The Board further notes that in October 2005, the Board 
received a signed authorization from the veteran permitting 
the Department of Veterans Affairs (VA) to obtain records for 
"all conditions" in the possession of a private physician 
located in Knoxville, Tennessee, without any indication on 
the part of the veteran as to the manner in which such 
records would support the veteran's claims.  It should also 
be noted that this document was not received within 90 days 
of the last supplemental statement of the case, dated in 
April 2005, and while it authorizes the VA to obtain records 
that may constitute evidence in the case, the authorization 
itself is not evidence.  The authorization also apparently 
relates to private treatment records, which the veteran is 
capable of obtaining without VA assistance.  Therefore, based 
on all of the foregoing, the Board finds that it is not 
required to take any action with respect to this 
authorization prior to the promulgation of its decision in 
this matter.

The issues of entitlement to ratings in excess of 10 percent 
for hypertension, and gastritis and hiatal hernia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A claim for service connection for a psychiatric disorder 
was denied by an April 1996 Board decision which was not 
appealed.

2.  The evidence received since the Board decision of April 
1996 pertinent to the claim for service connection for a 
psychiatric disorder is either cumulative or redundant, or 
does not bear directly and substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The April 1996 Board decision which denied a claim for 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this claim has been 
sufficiently developed within the guidelines established in 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on numerous occasions of his need to provide evidence 
that a current psychiatric disorder was related to service in 
order to reopen his claim for service connection for a 
psychiatric disorder.

First, in the September 1997 rating action and September 1998 
statement of the case that initially denied his application 
to reopen, the veteran was advised that the evidence did not 
show findings or diagnosis of a neuropsychiatric disorder in 
service or relate current psychiatric symptoms to active 
duty.  

In addition, following the receipt of additional medical 
records, the veteran was advised in a July 2002 supplemental 
statement of the case that the additional evidence showed 
only that the veteran suffered from a dysthymic disorder 
without mention of any association between this condition and 
his military service.  The RO specifically stated that in the 
continued absence of any evidence of a relationship between 
the veteran's nervous condition and his military service, it 
could only be concluded that the evidence offered nothing new 
in this regard.

Moreover, in a letter dated in July 2003, the RO advised the 
veteran of both the evidence necessary to substantiate a 
claim for service connection and the evidence necessary to 
reopen the claim.  This letter also advised the veteran of 
the evidence that the veteran would be expected to obtain, 
and the evidence that would be obtained on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Thereafter, pursuant to a Board remand in December 2003, the 
veteran was again advised in an April 2004 letter of the 
evidence he need to submit to substantiate a claim for 
service connection, and the respective obligations of the 
veteran and the VA in obtaining such evidence.  Id.  

Finally, an April 2005 supplemental statement of the case 
continued the denial of the claim, noting that new and 
material evidence had still not been received.

Although the July 2003 and April 2004 VCAA notice letters 
clearly came after the September 1997 rating decision that 
originally denied the veteran's claim to reopen, and these 
letters did not specifically request that appellant provide 
any evidence in his possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  Because 
the application to reopen was submitted prior to August 29, 
2001, in the absence of a finding that new and material 
evidence has been submitted, the Board finds that VA does not 
have a duty to assist the veteran in obtaining evidence in 
support of his claim.  38 C.F.R. § 3.159(c) (2004).

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  Moreover, neither the veteran nor 
his representative has indicated any intention to provide 
additional evidence to support this claim.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

In order for a claimant to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (August 1997), 
the law in effect when the claim was filed is applicable.  
That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Based on the grounds stated for the denial in the April 1996 
Board decision, new and material evidence would consist of 
medical evidence showing a link between current psychiatric 
disability and incurrence or aggravation during military 
service.  

In this regard, additional evidence received since the April 
1996 Board decision includes various VA and private 
examination and treatment records, and in summary, this 
evidence does reflect that the veteran has had continuing 
complaints and treatment for psychiatric disability. 

However, the Board cannot conclude that such evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, the evidence received since the April 1996 
Board decision is not relevant or in any way probative as to 
whether there is any link between any current psychiatric 
disability and service, or in the case of psychosis, to a 
period of one year after service.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between current psychiatric disability 
and service, not simply the existence of continuing 
psychiatric complaints and treatment, and the evidence 
received since the April 1996 Board decision still does not 
adequately address this fundamental question as to this 
claim.  The veteran's statements are also found to constitute 
contentions that were essentially made and considered at the 
time of the Board's previous decision, and are therefore 
cumulative in nature.  Therefore, the Board has no 
alternative but to conclude that the additional evidence and 
material received in this case as to the claim for service 
connection for a psychiatric disorder is not probative of the 
essential issue in this case and thus is not material.  It is 
also not material because it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a nervous 
disorder with symptoms of anxiety and depression is denied.


REMAND

With respect to the remaining issues of entitlement to 
ratings in excess of 10 percent for hypertension, and 
gastritis and hiatal hernia, the Board notes that the claims 
file reflects that reasonable efforts were made to afford the 
veteran with the examinations requested in the Board's remand 
of December 2003.  However, the Board further notes that it 
is not entirely clear from the record that the veteran was 
ever notified that his claims would be subject to denial 
solely on the basis of failure to report for properly 
notified VA examinations, and he has recently contacted the 
RO with a current address and an apparent willingness to make 
himself available for any scheduled examinations.  Therefore, 
based on the above, the Board will once again remand these 
issues to afford the veteran with the examinations requested 
in the Board's remand of December 2003.  

The veteran is admonished, however, that in the event he does 
not report for the examinations as requested, his claims for 
increased rating are subject to denial on that basis alone.  
38 C.F.R. § 3.655(b) (2004).



Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected hypertension.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the VA 
examiner prior to completion of the 
examination report.  The examiner should 
be furnished copies of the "old" and 
"new" criteria as set forth under 38 
C.F.R. § 4.104, Diagnostic Code 7101 
(1997) and 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).  The VA examiner's 
report should provide all current 
complaints, symptoms, clinical findings, 
manifestations, and diagnoses referable 
to hypertension.  Blood pressure readings 
and any medication used by the veteran 
for elevated blood pressure should also 
be noted.  All findings should be 
reported in detail.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected gastritis and hiatal hernia.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the VA examiner prior to 
completion of the examination report.  
The examiner should be furnished copies 
of the criteria as set forth under 38 
C.F.R. § 4.114, Diagnostic Code 7307 
(2004) (gastritis), 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004) (hiatal 
hernia), and the "old" and "new" 
regulations pertaining to the definition 
of weight loss found in 38 C.F.R. § 4.112 
(2001) and 38 C.F.R. § 4.112 (2004).  All 
relevant studies should be conducted and 
all findings must be reported in detail.  

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
claims should be readjudicated, making 
sure to adjudicate the claim for an 
increased rating for hypertension based 
on both the "old" and "new" criteria 
for rating hypertension using 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997) and 38 
C.F.R. § 4.104, Diagnostic Code 7101 
(2004), and to adjudicate the claim for 
an increased rating for gastritis and 
hiatal hernia under 38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2004) (gastritis), 
38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004) (hiatal hernia), and the "old" 
and "new" regulations pertaining to the 
definition of weight loss found in 
38 C.F.R. § 4.112 (2001) and 38 C.F.R. 
§ 4.112 (2004).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


